In an action, inter alia, to recover damages for breach of fiduciary duties, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Kutner, J.), dated August 29, 1990, as denied his motion for partial summary judgment and his separate motion for a preliminary injunction.
Ordered that the order is affirmed insofar as appealed from, with costs.
"[T]o grant summary judgment, it must clearly appear that no material triable issue of fact is presented. Where the court entertains any doubt as to whether a triable issue of fact exists, summary judgment should be denied” (Daliendo v Johnson, 147 AD2d 312, 317). The court properly denied the plaintiffs motion for partial summary judgment. Further, the plaintiff failed to establish that he is entitled to a preliminary injunction (see, County of Orange v Lockey, 111 AD2d 896). Thompson, J. P., Balletta, Fiber and Ritter, JJ., concur.